DETAILED ACTION
This Office action is regarding Applicant's claims filed 3 June 2022 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 3 June 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 11, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches facilitation of charitable organization and their volunteering services as taught by Scalisi et al. (US 2011/0295749 A1) but does not teach a volunteer dashboard of records from various unrelated service opportunity systems that list services and volunteer records] does not disclose, in combination, the steps in independent claims 1 and 11 of:
“receiving from a plurality of unrelated service opportunity systems service opportunity information regarding a plurality of upcoming service opportunities, the plurality of unrelated service opportunity systems being remote from each other and the volunteer system; 
generating a query based on at least some of the volunteer information to identify one or more service opportunities from the service opportunity information; 
searching, using the query based on at least some of the volunteer information, to identify the one or more service opportunities from the service opportunity information; 
providing, to the volunteer dashboard of the volunteer system, a first list of service opportunities based on the one or more service opportunities that were identified based on the search; 
receiving, from the volunteer system, a selection of a service opportunity from the first list of service opportunities; 
scheduling a volunteer associated with the volunteer system for service associated with the selected service opportunity; 
notifying at least one of the unrelated service opportunity systems associated with the selected service opportunity via a service opportunity dashboard of the at least one of the unrelated service opportunity system; 
receiving, in real-time, an indication of completion of the selected service opportunity and an indication of the volunteer's participation in the selected service opportunity; 
updating, in real-time, a volunteer record associated with the volunteer; and 
providing in real-time, to the volunteer dashboard, the updated volunteer record thereby providing a centralized system for volunteer systems and service opportunity systems”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

6/13/2022